Exhibit D
 
  

| 0)
TAXRESOLUTION 1-877-241-3177

11800 Ridge Parkway, Suite #400
Broomfield, CO 80021

PH: 877.241.3177
EX: 303.938.9986 December 30, 2020

www.2020TAXRESOLUTION.com ~
se habla espafiol

T2 see AUTO**MIXED AADC 800 IJB-60
Rahul D Manchanda

1 Columbus PI Apt S47c its

New York, NY 10019-8216

AUpEatabad gfAPUpE Ugo ffe]Ufot Eh fa gedegfogg HEHE pate
Dear Rahul,

As you are probably aware, a Federal Tax Lien was filed against your assets on December 3, 2020 in the amount of

$82,166.00.

Get immediate relief.
20/20 Tax Resolution will quickly assess your unique circumstance, form a solution that works for you and take

immediate action to resolve the situation. The IRS, state taxing authorities and other collection agencies will deal
directly with us — leaving you alone.

Visualize:
... no tax liens
_.. no harassment from the IRS, state taxing authorities and collection agencies
... ho income garnishment
... no bank or accounts receivable levies
.. no IRS threats to seize your assets

Tax lien solutions are ALL we do.
Unlike most CPAs and attorneys, our specialty is tax negotiation. Our knowledge and experience saves our clients
money and stress. Depending on your unique situation, we can:

e Strike affordable payment arrangements

© Settle tax debts for a fraction of what is owed

e Stop collection activity and harassment

Our tax resolution experts would be happy to collaborate with your CPA or attorney. In fact, many CPAs and
attorneys refer their clients to us because we are the tax lien solution experts.

Your situation requires the highest degree of skill and hands-on attention.

Do not entrust your future to anyone less than the best. Ask about our references from both clients and industry
professionals. We can demonstrate our success time and again. Our philosophy of personalized customer service sets
us apart and, from your first contact with 20/20, you will clearly see the difference.

Whatever you choose to do, ACT NOW because waiting may result in further debt, additional liens and asset seizures.
Call me for a free evaluation and consultation. I will personally go over your situation in detail and will address all of

your questions. You can reach me at 1-877-241-3177 or via email at jblake@2020taxresolution.com. I look forward
to hearing from you.

Sincerely,
Justin Blake

Senior Tax Advisor
www.2020taxresolution.com

 

 

 

 

9)
| pam , IRS-APPROVED
naka tax fy! e wr BBB. CE § CONTINUING EDUCATION
® — PROVIDER
